Citation Nr: 1217939	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-25 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from July 1965 to July 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In November 2010 the Board remanded the case for additional development.  

As a preliminary matter, the Board observes that the July 2006 Statement of the Case (SOC) identifies a May 2005 rating decision, in which the RO confirmed and continued the 70 percent evaluation for the Veteran's PTSD with major depressive disorder as the rating action on appeal.  However, the United States Court of Appeals for Veterans Claims) (Court), in the case of Muehl v. West, 13 Vet. App. 159 (1999), held that where, as here, pertinent evidence was presented or secured within one year of the date of the mailing of the notice of the decision, that evidence must be considered to have been filed in connection with his initial claim.  See Id. at 161-62.  In this case, the Veteran filed a claim for an increased rating in February 1998.  A January 1999 rating decision increased the rating of his psychiatric disability from 30 percent to 70 percent, effective February 19, 1998.  In March 1999, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  In April 1999 he underwent a VA examination that included assessment of his PTSD.  A June 1999 rating decision granted entitlement to a TDIU based on his sole service-connected disability, his PTSD, also effective February 19, 1998.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 1999 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the January 1999 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the January 1999 rating action is the proper determination certified for appellate review.


FINDING OF FACT

Through the appeal, the Veteran's PTSD with major depressive disorder has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2005 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected PTSD, the evidence must show that his condition "ha[d] increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The July 2006 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disability, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to what was necessary to substantiate this claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records; post-service VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a January 2011 VA psychiatric examination regarding his PTSD.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

On VA examination in August 1998, the Veteran was alert and oriented in all spheres.  The examiner noted a large amount of thought blocking.  The examiner manifested some tangential speaking.  He was dressed "casually, perhaps too casually."  The Veteran denied frank hallucinations, but at times seemingly heard helicopters or others speaking his name.  The GAF score was 40.

VA examination in April 1999 noted that the Veteran was unable to trust others and feared self-harm.  He was alert and fully oriented, with no gross impairment of thought process or communication.  He did not suffer from psychosis and did not appear to have any auditory hallucinations or delusions.  He admitted to fleeting thoughts of suicide, but had no plan.  The Veteran was able to maintain personal hygiene and other basic activities of daily living.  His GAF score was 40.

A November 2002 VA PTSD treatment program evaluation noted the Veteran was alert, with goal-directed thought processes and no fundamental thought disorder.  He denied delusions, illusions, and hallucinations, and he had no suicidal or homicidal ideations.  The GAF score was 48.

On VA examination in March 2005, the Veteran was fully oriented in all four spheres.  He demonstrated satisfactory clarity of thought.  He described possible auditory hallucinations and visual illusions.  He denied recent suicidal thoughts but described some homicidal thoughts.  He reported that he took a bath when he needed one, usually once per week.  He reported having trouble remembering where he placed objects.  His GAF score was 35, indicating some impairment in reality testing.  

In a letter received in May 2005, the clinical coordinator of the Shreveport Vet Center referred to occupational and social impairment due to gross impairment in thought processes and communication, persistent danger of hurting self or others, memory loss, loose association, and difficulty retaining information.  She noted his GAF score as 50.

On a November 2008 treatment record, the Veteran manifested no hallucinations, illusions, delusions, suicidal or homicidal ideation.  His thought content was normal.  GAF score was 45.

On a November 2009 treatment record, the Veteran again manifested no hallucinations, illusions, delusions, suicidal or homicidal ideation.  His thought content was normal.  GAF score was 46.

The most recent VA examination of the Veteran was conducted in January 2011.  The examiner noted that the Veteran had been in weekly individual and group therapy for some years and was not on any antipsychotic medication.  While the Veteran reported that his symptoms had gotten worse, the examiner noted that review of the outpatient records actually showed improvement in symptoms; specifically, the records did not show significant mention of hallucinations, delusions, or homicidal thoughts.  The Veteran was able to complete normal activities of daily living without significant impairment.  On examination, he was casually dressed but well groomed.  His speech was somewhat slow and vague at times.  Thought process was generally logical and coherent.  He was well oriented to time, place, person, and situation.  The examiner stated that the Veteran did not show total occupational and social impairment due to his PTSD; he did not show gross impairment in thought processes; he did not describe persistent delusions or hallucinations, the report of possible hallucinations contradicted the treatment notes; he did not show a persistent danger to himself or others; and he was not disoriented to time, place, person, or situation.  The GAF score was 45.

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD with major depressive disorder is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411 for the entire period on appeal.  The Board finds that the preponderance of the evidence is against a finding that his psychiatric symptomatology related to his PTSD with major depressive disorder is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for the entire appeals period.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Although the Veteran is in receipt of a TDIU rating, his occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted. 

The weight of the evidence demonstrates that the Veteran's PTSD with major depressive disorder is no more than 70 percent disabling under Diagnostic Code 9411 for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 70 percent for PTSD with major depressive disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


